                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NORA CANDELARIA, KIMANI
SINGLETON and all others similarly situated
under 29 USC § 216(b),

      Plaintiffs,                                        Case No. 2:17-cv-404-KG-SMV

           v.                                            COLLECTIVE AND CLASS ACTION
                                                         COMPLAINT
HEALTH CARE SERVICE CORPORATION,

      Defendant.

           ORDER PRELIMINARILY APPROVING SETTLEMENT AGREEMENT


          WHEREAS, Named Plaintiffs have made application for an order preliminarily approving

 the Parties’ settlement as stated in the Settlement Agreement (“Settlement” or “Settlement

 Agreement”), which, together with the exhibits attached thereto, sets forth the terms and conditions

 for a proposed settlement and dismissal of the Settlement Class Members’ claims upon the terms

 and conditions set forth therein. This Order incorporates by reference the definitions in the

 Settlement Agreement;

          WHEREAS, Defendant supports preliminary approval of the Settlement;

          WHEREAS, the Court has read and considered the Settlement Agreement, the exhibits

 attached thereto, and the briefing submitted in support of preliminary approval of the Settlement;

          NOW, THEREFORE, IT IS HEREBY ORDERED:

 1.       Plaintiffs’ Unopposed Motion for Preliminary Approval of Settlement Agreement

 (“Motion”) is GRANTED.

 2.       The Court hereby preliminarily approves the Settlement Agreement and the Settlement of

 the New Mexico Minimum Wage Act and Illinois Minimum Wage Law class action claims as fair,
reasonable and adequate based on consideration of the criteria set forth in Fed. R. Civ. P. 23(e)(2)

and relevant case law.

3.      The settlement of the Fair Labor Standards Act collective action is also approved as a fair,

equitable, and reasonable resolution of a bona fide dispute in this contested litigation.

4.      The formula for allocation of settlement payments set forth in the Settlement Agreement is

preliminarily approved as a fair, equitable, and reasonable measure for calculating and distributing

the settlement payments to Named Plaintiffs, Settlement Class Members and Opt-In Plaintiffs

(collectively, “Settlement Class Members”).

5.      The Settlement Agreement is the result of arm’s-length negotiations between experienced

attorneys who are familiar with class action litigation in general and with the legal and factual

issues of this case in particular.

6.      The Court has considered the pleadings and arguments in support of the Motion and finds

that the proposed Settlement Class is proper. For purposes of settlement, the “Settlement Class”

includes the 597 individuals who are also identified on Exhibit A by coded identification number.

The Settlement Class is comprised of individuals who worked in New Mexico (“New Mexico

Class”), individuals who worked in Illinois (“Illinois Class”), and individuals who worked in states

other than New Mexico and Illinois (“FLSA Class”). The Settlement Class is comprised of

individuals who worked at some point between April 3, 2014, and the present. The FLSA Class

is limited to individuals working between April 3, 2015, and the present.

7.      The Court finds that the prerequisites of Fed. R. Civ. P. 23(a) and (b)(3) have been satisfied

for the Rule 23 Settlement Class Members for settlement purposes only. Specifically, the Court

finds as follows: (a) the settlement class is so numerous that joinder is impracticable; (b) common

questions of fact and law exist; (c) the Named Plaintiff’s claims are typical of the settlement class’s
claims; and (d) the Named Plaintiff and Settlement Class Counsel will be able to fairly and

adequately protect the interests of the class. In addition, the Court finds that questions of law or

fact common to the settlement class predominate over questions affecting individual members for

purposes of the settlement, and the class action settlement is superior to other available methods.

Certification of the Rule 23 Settlement Class for settlement purposes is the best means for

protecting the interests of all of the Rule 23 Settlement Class Members.

8.      The Court appoints J. Derek Braziel of Lee & Braziel, LLP and Jack Siegel of the Siegel

Law Group, PLLC, as settlement Class Counsel and preliminarily approves up to thirty-five

percent (35%) as attorneys fees. The Court also approves Nora Candelaria and Kimani Singleton

as Settlement Class Representatives.

9.      The Court approves the use of a settlement administration firm to be selected in accordance

with the terms of the Settlement Agreement.

10.     The Court approves, as to form and content, the Settlement Notices attached to the

Settlement Agreement, and finds that the distribution of the Settlement Notices as set forth in the

Settlement Agreement: (1) meets the requirements of federal law and due process, including Fed.

R. Civ. P. 23(c)(2); (2) is the best notice practicable under the circumstances; and (3) shall

constitute due and sufficient notice to all individuals entitled thereto. By agreement, the Parties

may change non-substantive text and the format of the documents as necessary for processing and

distribution.

11.     Within 15 days of the Court entering this Order on the docket, Defendant shall provide the

Settlement Administrator and Settlement Class Counsel with a complete listing of all Settlement

Class Members. That listing shall contain the information specified in Section IV. B of the

Settlement Agreement.
12.    The Court approves the Settlement Administrator following the date and time guidelines

set forth in the Settlement Agreement.

13.    All Settlement Class Members, except for those who have excluded themselves in

accordance with the terms of the Settlement Agreement, will be bound by any final judgment and

the release as set forth in the parties’ Settlement Agreement and the Settlement Notice, if the Court

approves the Settlement.

14.    A Final Approval Hearing, for purposes of determining whether the Settlement should be

finally approved, shall be held before this Court on March 19, 2020, at 9:00 a.m., in the 4th Floor

Mimbres Courtroom of the U.S. District Court, 100 N. Church Street, Las Cruces, New Mexico

88001. At the hearing, the Court will hear final arguments concerning whether the proposed

Settlement is fair, reasonable and adequate and should be approved by the Court. The Court will

also hear at that time any objections submitted by Settlement Class Members. The Court also will

consider Settlement Class Counsel’s request for an award of attorneys’ fees and costs and for a

Service Award to be made to the Settlement Class Representative. At the Final Approval Hearing,

the Court shall determine whether the proposed Settlement, and any application for attorneys’ fees

or reimbursement of expenses, shall be approved.

15.    Any Settlement Class Member may appear at the Final Approval Hearing, at his or her own

expense, individually or through counsel of his or her own choice, and show cause, if any, why:

(1) the proposed Settlement should or should not be approved as fair, reasonable, and adequate;

(2) why a judgment should or should not be entered thereon; (3) why attorneys’ fees and costs

should or should not be awarded to Settlement Class Counsel; and/or (4) why the Settlement Class

Representative should or should not receive extra compensation in the form of a Service Award.

However, no Settlement Class Member or any other person shall be heard or entitled to contest the
approval of the terms and conditions of the proposed Settlement, or, if approved, the Judgment to

be entered thereon approving the same, or, if awarded, compensation for the Settlement Class

Representative or the attorneys’ fees and costs awarded to Settlement Class Counsel, unless that

person has, no later than 45 days after mailing of Settlement Notice to the Settlement Class, served

by first class mail on the Settlement Administrator, written notice of the Settlement Class

Member’s intention to appear at the Final Approval Hearing and written objections and copies of

any papers and briefs in support thereof, explaining the basis of the objection as provided herein.

All timely filed and served objections and notices of intention to appear at the Final Approval

Hearing also shall be filed with the Clerk of the Court and considered and ruled upon by the Court

at the Final Approval Hearing. Any Settlement Class Member who does not enter an appearance

or opt out of the Settlement Class will be represented by Settlement Class Counsel. Any Settlement

Class Member who does not timely file and serve his or her objection in the manner provided

above shall be deemed to have waived such objection and shall forever be foreclosed from making

any objection (by appeal or otherwise) to the fairness or adequacy of the proposed Settlement as

incorporated in the Settlement Agreement and any award of attorneys’ fees and costs awarded to

Settlement Class Counsel, unless otherwise ordered by the Court.

16.    As provided for in the Settlement Agreement, if this Court does not grant final approval of

the proposed Settlement set forth in the Settlement Agreement, then the Settlement Agreement

will be vacated, this Order and all other findings or stipulations regarding the Settlement shall be

automatically void and treated as if never filed. The Parties and any funds to be awarded under

the Settlement Agreement shall be returned to their respective status as of the date and time

immediately prior to the execution of the Settlement Agreement, and the Litigation shall proceed

without prejudice to any party.
17.    All papers in support of the Settlement shall be filed no later than seven (7) days before the

Final Approval Hearing.

18.    This Order and the Settlement are not admissions or concessions by Defendant of any

liability or wrongdoing. This Order is not a determination of liability and does not constitute any

opinion of this Court as to the merits of the claims and defenses in this action.

19.    This action shall be stayed pending further proceedings in connection with the effectuation

of the Settlement, except such actions and proceedings that may be necessary to implement the

Settlement and this Order.

20.    Pending final determination of whether the Settlement should be approved, Named

Plaintiffs and all Settlement Class Members and any person or entity allegedly acting on behalf of

Settlement Class Members, either directly, representatively or in any other capacity, are

preliminarily enjoined from commencing or prosecuting against the Released Parties any action or

proceeding in any court or other forum asserting any of the claims released in the Settlement

Agreement. This injunction is necessary to protect and effectuate the Settlement, this Order, and

the Court’s flexibility and authority to effectuate this Settlement and to enter judgment when

appropriate, and is ordered in aid of the Court’s jurisdiction and to protect its judgments.

21.    The Court reserves the right to adjourn the date of the Final Approval Hearing without

further notice to the Settlement Class Members, and retains jurisdiction to consider all further

applications arising out of or connected with the proposed Settlement. Counsel for the Parties are

hereby authorized to utilize all reasonable and mutually agreed procedures in connection with the

administration of the Settlement which are not materially inconsistent with either this Order or the

terms of the Settlement Agreement.

                                                      __________________________________
                                                      UNITED STATES DISTRICT JUDGE
